PER CURIAM.
We grant certiorari and quash the trial court’s order compelling discovery of information which is work product. Lifshutz v. Citizens and Southern National Bank of Florida, 626 So.2d 252 (Fla. 4th DCA 1993).
Petitioners are defendants in an accident case. Respondent plaintiffs, while deposing defendants’ employees who investigated the accident in anticipation of litigation, asked them questions regarding what witnesses told them and what their (the deponents’) contentions were as to how the accident occurred. The deponents were the safety director for the company who was assigned by the company’s legal counsel to investigate the accident, and the Florida operations manager of the company, who was assisting him.
These questions clearly sought work product. Surf Drugs, Inc. v. Vermette, 236 So.2d 108 (Fla.1970). The order is therefore quashed insofar as it requires answers from these witnesses requiring them to set forth the contents. of the information they gathered, their evaluation of it, and their contentions based on it.
GLICKSTEIN, GUNTHER and KLEIN, JJ., concur.